Citation Nr: 0942785	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  07-00 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for patellar 
tendonitis of the right knee, currently evaluated as 10 
percent disabling. 

2.  Entitlement to an increased evaluation for patellar 
tendonitis of the left knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




REMAND

The Veteran served on active duty from January 1992 to 
February 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision, by the 
St. Louis, Missouri, Regional Office (RO), which denied the 
Veteran's claim for increased ratings for patellar tendonitis 
of the right knee, and patellar tendonitis of the left knee.  

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) requires that VA afford a veteran a medical 
examination or obtain a medical opinion when necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (d).  
VA is obligated to conduct "'a thorough and contemporaneous 
medical examination'" when necessary.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (quoting Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991)).  When medical 
evidence is not adequate, VA must supplement the record by 
seeking an advisory opinion or ordering another examination.  
38 C.F.R. § 3.159(c) (4) (i); see Littke v. Derwinski, 1 Vet. 
App. 90 (1991).  

After examining the record, the Board concludes that further 
assistance to the Veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

The Veteran contends that his service-connected knee 
disabilities have increased in severity.  In a statement in 
support of claim (VA Form 21-4138), dated in May 2005, the 
Veteran indicated that his knees have gotten weak; he stated 
that he had decreased range of motion and increased pain in 
the knees.  The veteran also reports a popping and grinding 
sensation in his knees.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  (The RO 
has rated the Veteran's disability as analogous to bursitis, 
which in turn is to be rated based on limitation of motion of 
the affected part, as arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5019.)  The Court has instructed that in 
applying these regulations VA should obtain examinations in 
which the examiner determines whether the disability is 
manifested by weakened movement, excess fatigability, 
incoordination, or pain.  These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  

The Veteran underwent a VA orthopedic examination in November 
2005.  At that time, the Veteran's claims file was not 
reviewed by the VA examiner.  The examiner indicated that 
pain was responsible for additional loss in the Veteran's 
range of motion; however, he stated that he unable to provide 
any additional restrictions without resorting to speculation 
as there were no additional limitations shown on the day of 
the examination.  

Nevertheless, in his substantive appeal, dated in December 
2006, the Veteran contended that his knees had gotten worse 
since the time of the last evaluation; he stated that the 
pain in his knees and overall symptoms have increased in 
severity.  The Veteran indicated that he currently had 
problems with standing; he stated that he experiences giving 
way of the knees, popping of the knees while sitting down, 
and stiffness.  The Veteran stated that he also wears a brace 
on both knees to help stabilize the knees.  The Veteran also 
reported that his knees feel stiff and sore at the end of the 
non-work day; however, when he does work, he is usually 
unable to do much the remainder of the day.  Given the fact 
that the veteran asserts that his service-connected 
conditions have worsened since the last VA examination and 
that examination was conducted several years ago, another VA 
examination is necessary.  See Palczewski v. Nicholson, 21 
Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995).  

In light of the foregoing, the Board finds that the medical 
evidence currently of record does not include sufficient 
medical findings to resolve the claim for higher ratings for 
the claimed disabilities.  VA regulations provide that where 
"the report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes."  38 C.F.R. § 4.2 (2009).  
Where the Board makes a decision based on an examination 
report that does not contain sufficient detail, remand is 
required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996).  

Accordingly, this case is REMANDED for the following actions:

1.  The agency of original jurisdiction 
(AOJ) should provide the Veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal.  

2.  The Veteran should be scheduled for a 
VA orthopedic examination to determine 
the current severity of his service-
connected right and left knee 
disabilities.  His claims folder should 
be available to and reviewed by the 
examiner.  The report should set forth 
all objective findings regarding the 
knees, including complete range of motion 
measurements.  The examiner must indicate 
whether there is any recurrent 
subluxation or lateral instability in the 
knees.  If there is subluxation and/or 
lateral instability, the examiner should 
characterize this disability in terms of 
"severe," "moderate," or "slight."  
The examiner must comment on the 
existence of any functional loss due to 
pain, weakened movement, excess 
fatigability, incoordination, painful 
motion, or pain with use of each knee.  
See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  All functional losses due to 
such difficulties should be equated to 
additional loss of motion (beyond that 
shown clinically).  Such a determination 
should be made with respect to both 
limitation of flexion and limitation of 
extension of each knee.  

3.  Thereafter, the AOJ should 
readjudicate the claims on appeal in 
light of all pertinent evidence and legal 
authority.  Consideration should be given 
to whether higher ratings or separate 
compensable ratings are warranted for 
limitation of flexion, limitation of 
extension, or subluxation or lateral 
instability.  If any benefit sought is 
not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
that includes a summary of additional 
evidence submitted, and any additional 
applicable laws and regulations.  The 
SSOC must provide reasons and bases for 
the decisions reached.  Thereafter, the 
Veteran and his representative should be 
given the opportunity to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

